UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 24, 2013 TECHE HOLDING COMPANY (Exact name of Registrant as specified in its Charter) Louisiana 1-13712 72-1287456 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1120 Jefferson Terrace, New Iberia Louisiana (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (337) 560-7151 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). TECHE HOLDING COMPANY INFORMATION TO BE INCLUDED IN THE REPORT Section 8 – Other Events Item 8.01.Other Events. On May 24, 2013, Teche Holding Company (the “Company”) announced the declaration of a quarterly cash dividend of $0.37 per common share.A copy of the press release announcing the declaration of the dividend is filed as Exhibit 99.1 hereto and is incorporated herein by reference. On May 24, 2013, the Board of Directors of the Company approved a stock repurchase plan pursuant to which up to 3% of the Company’s outstanding shares of common stock, or approximately 60,000 shares, may be repurchased.A copy of the press release announcing the approval of the stock repurchase plan is filed as Exhibit 99.2 hereto and is incorporated herein by reference. Section 9 –Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits. (d)Exhibits: Exhibit 99.1 – Press Release dated May 24, 2013 announcing the declaration of a quarterly cash dividend. Exhibit 99.2 – Press Release dated May 24, 2013 announcing the approval of a stock repurchase plan. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. TECHE HOLDING COMPANY /s/ J. L. Chauvin Date:May 28, 2013 By: J. L. Chauvin Senior Vice President, Treasurer and Chief Financial Officer
